PER CURIAM.
Appellant has appealed a judgment of conviction and sentence rendered against him upon a finding by the jury that he was guilty of the crime of armed robbery. He questions the sufficiency of the evidence to support the conviction. The briefs and record on appeal have been read and given full consideration, and we find competent and substantial evidence to sustain the jury’s verdict. Appellant having failed to demonstrate reversible error, the judgment appealed is affirmed.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.